Table of Contents Proposal No. 1: Election of Directors Proposal No. 2: Approval of Merix' 2009 Equity Incentive Plan Corporate Governance Principles and Board Matters Director Compensation Appointment of Independent Registered Public Accounting Firm Transactions with Related Persons Executive Officers Executive Compensation Summary Compensation Table Fiscal Year 2009 Grants of Plan-Based Awards Outstanding Equity Awards at 2009 Fiscal Year-End Fiscal Year 2009 Exercises and Stock Vested Fiscal Year 2009 Non-Qualified Deferred Compensation Potential Payments on Termination or Change-in-Control Compensation Committee Interlocks and Insider Participation Compensation Committee Report Audit Committee Report Security Ownership of Certain Beneficial Owners and Management Section 16(a) Beneficial Ownership Reporting Compliance Appendix A: Merix Corporation 2009 Equity Incentive Plan Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the
